Order Filed August 15, 2016




                                              In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       No. 05-16-00781-CV

                               IN RE TRAVIS FOSTER, Relator

                Original Proceeding from the 305th Judicial District Court
                                  Dallas County, Texas
                             Trial Court Cause No. 15-00357

                                            ORDER
                            Before Justices Francis, Evans, and Stoddart

       Based on the Court’s opinion of this date, we DENY relator’s motion for temporary

emergency relief as moot.


                                                  /s/ CRAIG STODDART
                                                      JUSTICE